Title: To Thomas Jefferson from Imbert de la Platière, [April 1788]
From: La Platière, Sulpice Imbert de, Comte de
To: Jefferson, Thomas


          Paris [Apr. 1788]. Is sending TJ the first volume of “L’histoire Générale des femmes des nations les plus inconnues” which follows naturally “la Galerie universelle des hommes Célèbres” for which TJ had subscribed. If, after reading this first number, TJ approves of it, he hopes he will be allowed to send the successive issues as they appear each month.
         